OPINION

Per Curiam:

Charles Thomas Patton, Jr., pleaded guilty to the charge of assault with intent to commit rape and was sentenced to a term of ten years in .the Nevada State Prison.
The present appeal is taken from the order denying appellant’s petition for post-conviction relief and is based on the theory that his guilty plea was involuntarily made.
Appellant asserts, and the record supports him, that the sentencing judge gained from him no express waiver of the three constitutional rights mentioned in Boykin v. Alabama, 395 U.S. 238 (1969) (the right to confrontation and to trial by jury and the privilege against self-incrimination). However, we have held that there need be no such express waiver when an accused is represented by counsel and it appears from the record that the guilty plea was otherwise voluntarily and intelligently entered with knowledge of its consequences. Armstrong v. Warden, 90 Nev. 8, 518 P.2d 147 (1974).
The record shows that the sentencing judge’s canvass was adequate under the requirements of Armstrong. Cf. Heffley v. Warden, 89 Nev. 573, 516 P.2d 1403 (1973).
Affirmed.